DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/24/21 have been fully considered but they are not fully persuasive. The applicant claims the following: (1) Lee teaches producing singlet oxygen in the context of a solvent and not as a radiation source outside the body per se, i.e. to generate the laser (2) Lee’s laser wavelengths do not exactly match the emission lines of the ground state oxygen (3) overall, Lee discusses measurement of and not use of singlet oxygen (4) that Gemmell and Tian do not explicitly disclose application of singlet oxygen.
Regarding (1), Lee states use of a PS (photosensitizer) which has characteristic emissions in the red to near IR spectrum and which “populates the singlet oxygen via collisions between the emission-causing PS and the ground state oxygen; additionally, see the updated rejection below, specifically the inclusion of the Tian reference, which addresses the singlet oxygen laser source outside the body. Regarding point 2, Lee does teach what is claimed, that is, a facsimile for singlet oxygen (photosensitizer), with emission spectra analogous to that of singlet oxygen, serving to excite ground state oxygen. Regarding point 3, on the contrary, Lee recognizes the clinical application of deploying singlet state oxygen to eliminate cancer cells, which is why it proposes a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	 Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Lee S, Zhu L, Minhaj AM, Hinds MF, Vu DH, Rosen DI, Davis SJ, Hasan T. Pulsed diode laser-based monitor for singlet molecular oxygen. J Biomed Opt. 2008 May-Jun;13(3):034010. doi: 10.1117/1.2927465. PMID: 18601555; PMCID: PMC2994198.) and further in view of Gemmell (Gemmell NR, McCarthy A, Kim MM, Veilleux I, Zhu TC, Buller GS, Wilson BC, Hadfield RH. A compact fiber-optic probe-based singlet oxygen luminescence detection system. J Biophotonics. 2017 Feb;10(2):320-326. doi: 10.1002/jbio.201600078. Epub 2016 Jul 25. PMID: 27455426; PMCID: PMC5266677.) and in further view of Tian (Tian W, Shi W, Yang H, Cui R, Deng L. Production of singlet oxygen by the reaction of non-basic hydrogen peroxide with chlorine gas. Phys Chem Chem Phys. 2012 Oct 14;14(38):13344-9. doi: 10.1039/c2cp41690e. PMID: 22932977.)

Regarding claim 1, Lee, which teaches a pulsed diode laser-based monitor for singlet molecular oxygen, teaches a cancer treatment system comprising: a radiation source emitting 1.27-micrometer wavelength radiation (“The near-IR emission was collected with a 1.5-mm-diam light guide that transmitted greater than 80% at 1.27 µm,” see pg. 5 of the attached NPL), wherein the 1.27-micrometer wavelength radiation is generated from singlet oxygen (“production of singlet oxygen during the diode laser pulse” pg. 6). Lee does not explicitly state a patient, per se, nor does it state “generation.”  However, it does disclose use of a mechanism (i.e. the photosensitizer) that is specifically targeted to converting ground state oxygen into singlet state oxygen by generating 1.27 micrometer radiation which closely matches absorption spectra of ground state oxygen. To be more specific, Lee discloses the mechanism of action by means of which ground state oxygen within cancer cells are transformed into singlet state oxygen through excitation, thereby becoming a radiation source, and thereby initiating a 
For further support for the generative aspect claimed, however, the examiner additionally cites to Gemmell, which teaches a compact fiber-optic probe-based singlet oxygen luminescence detection system and thus exists in the applicant’s field of endeavor, teaches a singlet oxygen generator which can generate singlet oxygen within a system (“O2 is generated in Type II photosensitizers as shown in Figure 1” pg. 2, Introduction) in response to the application of a laser located outside that system (“a laser,” see Fig. 2 caption).  It would have been obvious to one of ordinary skill in the art at the time of filing to combine the system of Lee with the generative aspect of Gemmell, as generating singlet oxygen in a compact and contained manner is necessary to produce and contain volatile oxygen radicals for their use in therapeutic applications. 

Lee in view of Gemmell does not state a laser which is powered by a chemical reaction per se. However, Tian, which teaches a variation on a common method to produce singlet oxygen and thus exists in the applicant’s field of endeavor, states wherein the singlet oxygen is generated from the chemical reaction between a solution of alkaline solution mixed with hydrogen peroxide and chlorine gas (“Non-basic hydrogen peroxide was found to be very easy to react with Cl(2) to produce singlet oxygen O(2)(a(1)Δ(g))” (see Abstract)); essentially, a radiation source that is generated from singlet oxygen. Tian further suggests the application of singlet oxygen as the source for a chemical laser (“The prospect of the application of [non basic hydrogen peroxide] in [chemical oxygen iodine 

Regarding claim 2, Lee teaches wherein the radiation source is singlet oxygen (“diode laser-based monitor for singlet oxygen” pg. 2; “. Oxygen molecules in the metastable singlet delta state O2( 1Δ) are believed to be the species that destroys cancerous cells during PDT,” pg. 1), and the 1.27-micrometer wavelength radiation is extracted from the oxygen laser as a laser (“The near-IR emission was collected with a 1.5-mm-diam light guide that transmitted greater than 80% at 1.27 µm,” pg. 5); essentially it discloses wherein a photosensitizer causes singlet oxygen molecules to activate other singlet oxygen molecules. However, Lee does not explicitly use the term “oxygen laser.” Thus for further support, Tian discloses a radiation source that is generated from singlet oxygen. It would be obvious to one of ordinary skill in the art to incorporate the device of 

Regarding claim 3, Lee states wherein the oxygen laser (“I = excitation laser intensity in photons cm−2 sec−1,” pg. 3) and the generation of singlet oxygen (“Oxygen molecules in the metastable singlet delta state O2( 1Δ) are believed to be the species that destroys cancerous cells during PDT” (pg. 1, Abstract)…and “the PDT treatment involves three parameters: PS concentration, oxygen concentration, and light dosage. The singlet oxygen production depends on all the parameters affecting PDT and is a direct measure of available molecular oxygen” pg. 2, Introduction). Lee also states wherein the laser is given by a stimulated emission from the singlet oxygen (“pulses from the PMT were amplified with a high-bandwidth amplifier whose output voltage pulses were fed to the data acquisition system” (pg. 5, Experiments)). Lee does not specifically state a generator or a reaction. However, Gemmell which teaches a compact fiber-optic probe-based singlet oxygen luminescence detection system and thus exists in the applicant’s field of endeavor, teaches a singlet oxygen generator which can generate singlet oxygen (“O2 is generated in Type II photosensitizers as shown in Figure 1” pg. 2, Introduction). It would have been obvious to one of 

Regarding claim 4, Lee in view of Tian teaches wherein the 1.27- micrometer wavelength radiation is amplified spontaneous emission from singlet oxygen (Lee discloses the amplification of spontaneous luminescence, stating “The output beam of the liquid light guide was collimated and sent through a pair of optical filters including a narrow-bandpass filter centered at 1.27 µm…The output current pulses from the PMT were amplified with a high-bandwidth amplifier 

Regarding claim 5, Lee states the generation of singlet oxygen (“singlet oxygen production “ pg. 2, Introduction) and the 1.27 micrometer wavelength (“a filter…at 1.27 micrometers” pg. 5, Experiments) but does not state a generator, a container, and mirror per se. Gemmell states a singlet oxygen generator configured to generate the singlet oxygen; and a container configured filled with the singlet oxygen supplied from the singlet oxygen generator (“O2 is generated in Type II photosensitizers as shown in Figure 1” pg. 2, Introduction), and a mirror (“A dichroic mirror (DM, Thorlabs) reflects all light” pg. 3, Experimental Setup) attached at one end of the container in a longitudinal direction of the container (“Portable compact sensor,” pg. 3, Experimental setup, and Fig. 2b) and 

Regarding claim 6, Lee states wherein the radiation source is placed outside a patient. Specifically, Lee states “We also used our singlet oxygen detector on a rat prostate tumor cell line incubated with the photosensitizer Cl-e6 for 4 h. The cells were washed and pelletized prior to the tests, and the cell suspension was put into a glass bottle...” (pg. 7, Section 4.3 Detection of Singlet Oxygen Signal in a Rat Prostate Tumor Cell Line (in vitro)). Although Lee does not state “a patient,” per se, it would have been obvious to one of ordinary skill in the art that the use of the light treatment to irradiate a cell sample in vitro—at a distance and not internal to the sample— is a clinically permissible facsimile of a prospective patient treatment where the radiation source is placed outside a patient. For further support, Tian discloses a radiation source that is generated from singlet oxygen. It would be obvious to one of ordinary skill in the art to incorporate the device of Tian into the method of Lee such that the singlet oxygen can be generated in cancerous cells without administration of additional chemical agents, in order to optimize treatment outcome and minimize invasiveness of the procedure. 



Regarding claim 8, Lee states a 1.27 micrometer wavelength but does not state specifically wherein the 1.27- micrometer wavelength radiation is incident on cancer cells through a skin of a patient. However, Lee states “We also used our singlet oxygen detector on a rat prostate tumor cell line incubated with the photosensitizer Cl-e6 for 4 h. The cells were washed and pelletized prior to the tests, and the cell suspension was put into a glass bottle...” (pg. 7, 4.3 Detection . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792